883 F.2d 76
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Francis G. ZVANOVEC, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 89-1714.
United States Court of Appeals, Sixth Circuit.
Aug. 21, 1989.

Before RALPH B. GUY, Jr., BOGGS and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This court entered an order on July 3, 1989, directing the appellant to show cause within twenty-one days why the appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.  Appellant has failed to respond to this court's order and the appellee's motion to dismiss.


2
It appears from the record that the final judgment was entered February 13, 1989.  The notice of appeal was postmarked May 31, 1989, and filed June 5, 1989.  It was due to be filed on or before May 15, 1989.  See Fed.R.App.P. 13;  Redman v. Commissioner, 820 F.2d 209, 212 (6th Cir.1987);  Trohimovich v. Commissioner, 776 F.2d 873, 875 (9th Cir.1985);  Feistman v. Commissioner, 587 F.2d 941, 942 (9th Cir.1978).


3
It is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.